DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/5/20 and 2/4/21 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-13, 16 and 21 in the reply filed on 2/4/21 is acknowledged.
	Claim 31-34, 37, 39 and 45 are withdrawn from consideration.
Claims Analysis
	Claim 7 recites “polyimide-derived” carbon aerogel.  Claim 21 recites “polyimide-derived” nanoporous carbon aerogel.  The limitation “polyimide-derived” is a product-by-process limitation that is not given patentable weight in the absence of unexpected results.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Each of claims 2, 4, 5, 7, 13 and 16 recites “the carbon material”, which lacks proper antecedent basis.  Claim 1 recites “a sulfur-doped nanoporous carbon material”.  Claim 1 does not recite any limitation regarding the carbon material alone (without being doped with elemental sulfur).
	Each of claims 4-13 and 16 recites “The nanoporous carbon material”, which lacks proper antecedent basis.  Claim 1 recites “a sulfur-doped nanoporous carbon material”.  
	Claim 6 recites “the nanoporous carbon material”, which lacks proper antecedent basis.  Claim 1 recites “a sulfur-doped nanoporous carbon material”.  Claim 1 does not recite any limitation regarding the nanoporous carbon material alone (without being doped with elemental sulfur).
	Claims 11 and 13 recite “the sulfur” and “sulfur”, respectively, which lack proper antecedent basis.  Claim 1 recites “elemental sulfur”.
	Claim 12 recites “the pores”, “the sulfur” and “of each pore in which the sulfur is surrounded”, which lacks proper antecedent basis.  Claim 1 recites “an array of pores” and “elemental sulfur”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 previously required “pores surrounding the sulfur”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gernov et al., US 6,194,099 B1.
Gernov teaches solid composite cathodes which comprise (a) an electroactive sulfur-containing cathode material which, in its oxidized state, comprises a polysulfide moiety of the formula, -S.sub.m -, wherein m is an integer from 3 to 10; and (b) non-activated carbon nanofibers (abstract).  Since the non-activated carbon nanofibers used in the present invention have a diameter of less than 1000 nm, preferably less than 500 nm, more preferably less than 200 nm, and most preferably less than 100 nm, they are 
Thus the claims are anticipated.
*
Claim(s) 1, 6-9, 11, 13, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., US 2016/0240840 A1.
He teaches a sulfur-doped nanoporous carbon material comprising a pore structure wherein the pore structure comprises a fibrillary morphology and an array of pores that surround elemental sulfur.  See at least Figures 1-2, [0027]-[0033] and [0071]-[0073].  He teaches the surfaces (inside pores) of the porous carbon structures were found to be particularly suitable for supporting sulfur nano coating or nano particles {[0126].  The carbon structure may be a carbon aerogel [0073].  Regarding claim 16, see at least Figure 4.  
Thus the claims are anticipated.
*
Claim(s) 1, 2, 4, 5, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2014/0315100 A1.
Wang teaches a rechargeable lithium-sulfur cell comprising an anode, a separator and/or electrolyte, a sulfur cathode, an optional anode current collector, and 
The soft, weak and fluffy worms, upon impregnation or coating with sulfur, have exhibited an unexpected improvement in mechanical strength (e.g. compression strength or bending strength) by up to 2-3 orders of magnitude. The impregnated graphite worms may be re-compressed to increase their physical density and structural integrity, if deemed necessary. Graphite worm-sulfur composites have a density typically in the range of 0.02 g/cm3 to 1.0 g/cm3, depending upon the degree of exfoliation and the condition of re-compression [0096].
The flakes in an exfoliated graphite worm remain substantially interconnected (physically in contact with each other or bonded to each other), forming a network of electron-conducting paths. Hence, the electrical conductivity of the graphite worms is relatively high (10-10,000 S/cm), which can be orders of magnitude higher than that of carbon black, activated carbon, polymeric carbon, amorphous carbon, hard carbon, soft carbon, and meso-phase pitch, etc [0095].

Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gernov et al., US 6,194,099 B1.
Gernov teaches solid composite cathodes which comprise (a) an electroactive sulfur-containing cathode material which, in its oxidized state, comprises a polysulfide moiety of the formula, -S.sub.m -, wherein m is an integer from 3 to 10; and (b) non-activated carbon nanofibers (abstract).  Since the non-activated carbon nanofibers used in the present invention have a diameter of less than 1000 nm, preferably less than 500 nm, more preferably less than 200 nm, and most preferably less than 100 nm, they are 
Gernov does not explicitly state the density (claim 2) or electrical conductivity (claim 4) of the composite cathode.  However, Gernov teaches the relative amounts of sulfur-containing cathode active material and non-activated carbon nanofibers in the composite cathode can vary widely so long as sufficient carbon nanofibers are present to effectively provide the microporosity and electrical conductivity for efficient utilization of the cathode active material consistent with the volumetric density requirements for loading of cathode active material in the cell.  Thus, one of skill in the art would have known the amount of carbon nanofibers and sulfur containing material could have been varied to effectively provide the desired microporosity and electrical conductivity of the composite cathode material.  See column 14 of Gernov.
Gernov does not explicitly teaches the Young modulus (claim 5) of the composite cathode material.  Note Young's modulus is a measure of the ability of a material to withstand changes in length when under lengthwise tension or compression. Gernov teaches in cases where the carbon nanofibers also have additional functions, as for example, increasing the mechanical strength and substrate adhesion of the composite cathode layer, the amount of the carbon nanofibers may be increased over that required for the efficient utilization and loading of the cathode active 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TRACY M DOVE/           Primary Examiner, Art Unit 1727